—Judgment, Supreme Court, New York County (Beverly Cohen, J.), entered November 4, 1994, awarding plaintiffs $139,466.17 against defendant-appellant, and bringing up for review an order of the same court and Justice entered on or about July 8, 1994, granting plaintiffs’ renewed motion for summary judgment, unanimously affirmed, with costs.
The conveyance of the entire proceeds of the sale of the closely-held corporate defendant’s only asset to defendant-appellant and his partner was fraudulent as it was made without fair consideration and rendered the debtor insolvent (Debtor and Creditor Law §§ 273, 275). Such conveyance is fraudulent without regard to the intent of the transferor (see, Julien J. Studley, Inc. v Lefrak, 66 AD2d 208, 213, affd 48 NY2d 954). The court thus properly set aside the conveyance to the extent necessary to satisfy the judgment previously granted against the corporate defendant. Concur—Rosenberger, J. P., Ellerin, Wallach and Tom, JJ.